Title: Acct. of the Weather in October [1770]
From: Washington, George
To: 




Octr. 1st. Wind Southwardly and warm with flying Clouds.
 


2. Raining, Hailing, or Snowing the whole day—with the wind Northerly Cold & exceeding disagreeable.
 


3. Clear but cold. Wind being very high from the Northwest.
 


4. Clear and pleasant. Wind being fresh and very fresh.
 


5. Clear, warm & remarkably pleasant with very little or no Wind.
 


6. Again clear pleasant and still.
 


7. As pleasant as the two preceeding days.
 


8. Pleasant forenoon—but the wind Rising. About Noon it Clouded & threatned hard for Rain. Towards Night it raind a little & ceasd but contd. Cloudy.
 


9. Exceeding Cloudy & heavy in the forenoon & constant Rain in the Afternoon.
 


10. Cloudy with Rain & sunshine alternately.
 



11. Wet Morning with flying Clouds afterwards. Towards the Evening the Wind sprung out at No. West.
 


12. Rain in the Night with flying Clouds accompanied with a little Rain now and then all day. Cold & Raw.
 


13. Clear and pleasant. Wind tolerably fresh from the Westward all day.
 


14. Very pleasant but wind fresh in the Afternoon.
 


15. Exceeding Cloudy & sometimes droppg. Rain but afterwds. clear.
 


16. Frosty Morning—but clear and pleasant afterwards.
 


17. Exceeding warm & very pleasant till the Evening then lowering.
 


18. Misty & Cloudy in the Evening. The Forepart of the day being very warm.
 


19. Misty & Cloudy all day.
 


20. Misty—but the Evening clear tho somewhat Cool.
 


21. Cloudy & very raw & cold in the forenoon. About Midnight it began to Snow & contd. to do so more or less all the remaing. part of the Night & next day.
 


22. Very raw & cold. Cloudy, & some times Snowing & sometimes Raining.
 


23. Exceeding Cloudy & like for Snow & sometimes really doing so.
 


24. Clear & pleasant Morning but cloudy & cold afterwards.
 


25. Rain in the Night but clear & warm till abt. Noon—then Windy & cloudy.
 


26. Clear and pleasant all day.
 



27. A little Gloomy in the Morning but clear, still, & pleast. afterwards.
 


28. Much such a day as the preceeding one.
 


29th. Pleasant forenoon & clear but Cloudy and Wet afternoon.
 


30. Raining in the Night. Raw cold & cloudy forenoon but clear & pleasant afternoon.
 


31. Remarkably clear & pleasant with but little wind.
